Order entered April 15, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00376-CV

           THE UNIVERSITY OF TEXAS AT DALLAS, Appellant

                                        V.

                   RICHARD J. ADDANTE, Ph.D., Appellee

                  On Appeal from County Court at Law No. 1
                            Dallas County, Texas
                     Trial Court Cause No. CC-17-03174

                                     ORDER

      The clerk’s record was filed on April 6, 2020. Pages 599-601 do not relate

to this case. Accordingly, we STRIKE the clerk’s record. We ORDER Dallas

County Clerk John Warren to file, by April 23, 2020, a corrected clerk’s record.

      We DIRECT the Clerk of this Court to send a copy of this order to Mr.

Warren and all parties.

                                             /s/   ROBERT D. BURNS, III
                                                   JUSTICE